I concur with the majority's decision in almost all respects, but I must respectfully dissent from the majority's award of compensation for disfigurement in I.C. No 110308 in the amount of $1,000.00.
In order to be compensated for a bodily disfigurement pursuant to N.C. Gen. Stat. § 97-31(22) the injury "must be of such a nature that it may be fairly presumed that the injured employee has suffered a diminution of his future earning power." Liles v.Charles Lee Byrd Logging Co.,309 N.C. 150, 154, 305 S.E.2d 523, 525 (1983) (quoting Davis v.Sanford Constr. Co., 247 N.C. 332, 336 101 S.E.2d 40, 43 (1957)). This presumption is satisfied where the employee's disfigurement makes him so repulsive to others as to, "lessen his opportunities for remunerative employment and so reduce his future earning power."Id. In the instant case, the only evidence presented in support of plaintiff's contention that he is entitled to payment for the scarring to his left arm was photographs of the scarring itself. The record is totally devoid of any evidence that the scarring to plaintiff's left arm may in any way lessen his future earning capacity. For this reason, I would not award plaintiff compensation for disfigurement pursuant to N.C. Gen. Stat. § 97-31(22).
This the ___ day of March, 2010. *Page 12 
S/___________________ LINDA CHEATHAM COMMISSIONER *Page 1